Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
On page 13, line 15, “an” should be changed to -- a --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, lines 17 and 19, “the outside” is unclear if this refers to outside of the blade, or not.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 4957131 (figures 1-4 and Applicant’s English machine translation; note the annotated figure below).
Disclosed is a cooling structure for cooling a turbine airfoil 1 of an unnumbered turbine (paragraph 15, for example) driven by high-temperature gas G, the cooling structure comprising: a cooling passage 2 formed between a first airfoil wall 1d of the turbine airfoil that is curved so as to be concave relative to an unnumbered passage in the turbine for the high-temperature gas and a second airfoil wall 1c of the turbine airfoil that is curved so as to be convex relative to the passage for the high-temperature gas; a plurality of lattice structure bodies 18 each including a first rib set 8 composed of a plurality of first ribs extending linearly and provided on an interior wall surface of the first airfoil wall that faces the cooling passage, and a second rib set 7 composed of a plurality of second ribs extending linearly and provided on an interior wall surface of the second wall that faces the cooling passage, the second rib set being stacked on the first rib set so as to form a lattice pattern; a partition body 19 provided between the adjacent two lattice structure bodies and configured to close a passage (unnumbered, analogous to Applicant’s passages 35) formed in each rib set; a cooling medium discharge port 21 provided at a 
 At at least the respective outlet portions of the two lattice structure bodies adjacent to each other with the partition body being interposed therebetween, the adjacent two first rib sets and the adjacent two second rib sets are inclined so as to be symmetrical with respect to the partition body, respectively (claim 2). 
 An outlet of each lattice structure body is located at the cooling medium discharge port (claim 3). 
A movement direction of the entirety of the cooling medium is a direction along a chord of the turbine airfoil, and the plurality of the lattice structure bodies are disposed so as to be arranged along a height direction of the turbine airfoil with the partition body being interposed therebetween (claim 4). 

    PNG
    media_image1.png
    486
    578
    media_image1.png
    Greyscale


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bregman 10,598,027 is cited to show a turbine airfoil with oppositely inclined ribs on both walls of the airfoil.
Bregman 2014/0328669 is cited to show a turbine airfoil with oppositely inclined ribs on both walls of the airfoil, with plural lattice structure bodies having interposed partition bodies therebetween.

Batt is cited to show a turbine airfoil with an exposed wall surface at a rear suction side.
Liang is cited to show a turbine airfoil with oppositely inclined ribs on both walls of the airfoil.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/Christopher Verdier/Primary Examiner, Art Unit 3745